I am not in accord with the opinion prepared by Mr. Justice SHARPE in so far as he holds the arrest upon the telegram was valid. The arrest on the telegram was bad and the imprisonment false. The telegram did not give information sufficient to constitute reasonable cause to believe a felony had been committed in the State of Indiana, or to justify a complaint before a magistrate by the sheriff and a warrant of arrest.Malcolmson v. Scott, 56 Mich. 459; Cunningham  Son v. Baker,Peterson  Co., 104 Ala. 160 (16 So. 68, 53 Am. St. Rep. 27). Even if the arrest had been good it was the imperative duty of the sheriff to forthwith take the accused before a magistrate and make complaint and, failing to do so, subsequent imprisonment was illegal. The telegram did not disclose, even *Page 458 prima facie, that plaintiff was accused of a felony in Indiana. Suppose the sheriff had applied for a warrant before arrest, as provided by our statute for the apprehension of a fugitive from justice (3 Comp. Laws 1915, § 15887 et seq.), or have made complaint after arrest, as required by all authority (Linnen v.Banfield, 114 Mich. 93, 97; Oxford v. Berry, 204 Mich. 197), what crime could he have alleged was committed by plaintiff in Indiana? Charging the making of a false statement would have been as meaningless as the telegram for it would not have been at all descriptive of a felony. No such felony is known to our law and none could exist here or elsewhere without further necessary averments. Even now our attention is not directed to any law of Indiana constituting the making of a false statement a felony. We cannot follow counsel for defendant and hold subsequent rendition of the accused by the governor shows a felony was charged in Indiana.
Interstate rendition may be had for treason, felony, or other crime, and the "word 'crime' of itself includes every offense, from the highest to the lowest in the grade of offenses, and includes what are called 'misdemeanors,' as well as treason and felony." Commonwealth of Kentucky v. Dennison, Governor ofOhio, 24 How. (U.S.) 66, 99.
The Federal Constitution, Art. 4, § 2, subdivision 2, and the Federal statute of 1793 (1 U.S. Stat. p. 302, [U.S. Rev. Stat. § 5278]), do not deal with arrest in advance of requisition.
As stated in Burton v. Railroad Co., 245 U.S. 315
(38 Sup. Ct. 108):
"They do not limit the power of a State to arrest, within its borders, a citizen of another State for a crime committed elsewhere; nor do they prescribe the manner in which such arrest may be made. These are matters left wholly to the individual States. Whether the asylum State shall make an arrest in *Page 459 
advance of requisition; and if so, whether it may be made without a warrant, are matters which each State decides for itself. Such has been the uniform practice, sanctioned by a long line of decisions and regulated by legislation in many of the States."
I am satisfied the weight of authority authorizes the arrest of a fugitive from justice in case of a charge of felony without a warrant, but there must exist before the arrest reasonable cause to believe a felony has been committed by the person arrested, and it must also appear the exigencies of the occasion preclude opportunity to apply for and obtain a warrant in accordance with the statute. The information possessed by the arresting officer must be sufficiently comprehensive to enable him to apply for and obtain a warrant, if possible, before arrest, or forthwith after arrest. Subsequent information will not make a bad arrest good or protect the officer in a suit for false imprisonment. In case of misdemeanor the right to arrest a fugitive from justice without a warrant does not exist, and an officer of this State making an arrest, at the request of an officer of another State, must take care that it is not for a misdemeanor, and this he can do if he insists upon sufficient information before arrest to enable him to make a complaint after arrest, as the law requires. The purpose of complaint after arrest is to validate the arrest, make public record of the case, have a magistrate determine whether there was probable cause, to grant the accused opportunity to give bail, except in case of treason or murder, and to prevent arbitrary action by police officers and secret imprisonments. The right to arrest for a felony without a warrant is permissive only; allowed to meet extraordinary occasions and such an arrest must be validated by taking the prisoner before a magistrate with the least possible delay.
In Cunningham  Son v. Baker, Peterson  Co., supra, it was said: *Page 460 
"Whether an officer, having authority to make arrests, may not, without warrant, arrest a person in this State whom he has reasonable cause to believe has committed a felony in another State, and to have fled therefrom, is a question, upon which this case does not require the expression of an opinion. If the authority exists, to support its exercise, there must be reasonable cause to believe that the crime supposed to have been committed is a felony, not a less offense; under the law of the State in which it was committed; that the person arrested committed it, that he is a fugitive from the justice of the State. Without the concurrence of these facts the arrest cannot be justified. The telegram which was the moving cause of the arrest, imprisonment, and search, and the only source of all the information the garnishee had, and upon which alone he acted, is incapable of any interpretation or construction, importing that the defendants had been guilty of felony. The only words which can be supposed to impute criminality, found in the telegram, are the words, 'swindling commission merchants.' The word 'swindling' has no legal or technical meaning; and commonly, it implies, that there has been 'recourse to petty and mean artifices for obtaining money, which may or may not be strictly illegal.' * * * Words of such uncertain meaning cannot justify or excuse an invasion of the personal liberty of the citizen, or of him who is within the jurisdiction of the State, entitled to the protection of its laws. An officer cannot justify an arrest upon the ground, that he had reasonable cause to believe the person arrested had committed a felony, unless he has information of facts, derived from those reasonably presumed to know them, which, if submitted to a judge or magistrate having jurisdiction, would require the issue of a warrant of arrest; and the holding of the accused to await further examination. Malcolmson v. Scott,56 Mich. 459. We do not deem it necessary to consider the subsequent correspondence with the chief of police of the city of New Orleans. It was not upon this correspondence the arrest, imprisonment and search of the defendants were made, and what it may import is immaterial. An illegal arrest cannot be justified by facts subsequently ascertained; *Page 461 
nor can an arrest made for one purpose, be justified for another."
This language of the supreme court of Alabama is pertinent to the case at bar. The case of Malcolmson v. Scott, supra, declares legal principles applicable to the case at bar, and the great Justice who wrote that opinion condemned, in plain language, what we are now asked to justify as legal.
It may be said that times have changed and old procedure is not swift enough to meet modern needs. It would seem sufficient answer to this to merely note that constitutional rights remain the same and the statute relative to fugitives from justice has not been enlarged to sanction an arrest without a warrant, except on such cause as would sanction a warrant. Definite telegraphic information may, under extra-ordinary circumstances, be sufficient to justify the arrest, without a warrant, of a fugitive from justice charged with a felony. It is no hardship to the officer to require him, before making an arrest, to have a reasonable quantum of knowledge of why he is making the arrest.
The facts in the case are not in dispute. We are not yet informed that plaintiff was charged with a felony in Indiana. This record shows plaintiff was arrested in Michigan, July 17, 1924, and that complaint against him for making a false statement was made in Indiana four days after his arrest here. So far as this record shows there was no complaint made against him in Indiana previous to his arrest here, and he was held by defendant without complaint here until discharged by habeascorpus proceeding on July 22, 1924. Under the undisputed evidence the only question for the jury was the assessment of damages.
We must leave officers to follow the law or respond in damages for false arrest. The guilty will have no occasion to prosecute for damages and the innocent *Page 462 
ought not to be made to suffer the odium and expense of a false arrest, without remedy, in order that police officers may act without compliance with the law.
The judgment should be reversed and a new trial granted, with costs to plaintiff.
BIRD, C.J., concurred with WIEST, J.
Justice MOORE took no part in this decision.